Name: 81/644/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 27 July 1981 laying down the arrangements applicable to trade between Greece and Portugal in products covered by that Community
 Type: Decision
 Subject Matter: trade policy;  Europe;  European Union law;  iron, steel and other metal industries
 Date Published: 1981-08-21

 Avis juridique important|41981D064481/644/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community meeting within the Council of 27 July 1981 laying down the arrangements applicable to trade between Greece and Portugal in products covered by that Community Official Journal L 236 , 21/08/1981 P. 0026 - 0027 Spanish special edition: Chapter 11 Volume 14 P. 0261 Portuguese special edition Chapter 11 Volume 14 P. 0261 ++++ ( 1 ) OJ No L 350 , 19 . 12 . 1973 , p . 53 . DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY MEETING WITHIN THE COUNCIL of 27 July 1981 laying down the arrangements applicable to trade between Greece and Portugal in products covered by that Community ( 81/644/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , Whereas the Member States have concluded among themselves the Treaty establishing the European Coal and Steel Community ; Whereas the Protocol to the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community , of the one part , and the Portuguese Republic , of the other part ( 1 ) , hereinafter referred to respectively as " the Protocol " and " the Agreement " , designed to take account of the accession of the Hellenic Republic to the Community , was initialled on 30 April 1981 ; Whereas , pending the entry into force of the Protocol , the Member States of the European Coal and Steel Community should , in the light of the provisions of the said Protocol , lay down autonomously the arrangements applicable to trade between Greece and Portugal ; In agreement with the Commission , HAVE DECIDED AS FOLLOWS : Article 1 Pending the entry into force of the Protocol , the arrangements applicable to trade between Greece and Portugal shall be those resulting from the Agreement as amended by the Annex to this Decision . Article 2 Member States shall take the measures necessary to implement this Decision . Done at Brussels , 27 July 1981 . The President P . WALKER ANNEX Specific conditions of application of the Agreement between the Member States of the European Coal and Steel Community and the European Coal and Steel Community , of the one part , and the Portuguese Republic , of the other part , consequent upon the accession of the Hellenic Republic Article 1 For the products covered by the Agreement , the Hellenic Republic shall progressively abolish customs duties on imports in accordance with the following timetable : _ on the date of entry into force of this Decision , each duty shall be reduced to 90 % of the basic rate , _ on 1 January 1982 , each duty shall be reduced to 80 % of the basic rate , _ the four other reductions each of 20 % shall be made on : _ 1 January 1983 , _ 1 January 1984 , _ 1 January 1985 , _ 1 January 1986 . Article 2 The basic rate to which the successive reductions as provided for in Article 1 are to be applied shall , for each product , be the rate actually applied by the Hellenic Republic on 1 July 1980 in respect of Portugal . Article 3 1 . The Hellenic Republic shall progressively abolish charges having equivalent effect to customs duties on imported products originating in Portugal , in accordance with the following timetable : _ on the date of entry into force of this Decision , each charge shall be reduced to 90 % of the basic rate , _ on 1 January 1982 , each charge shall be reduced to 80 % of the basic rate , _ the four other reductions each of 20 % shall be made on : _ 1 January 1983 , _ 1 January 1984 , _ 1 January 1985 , _ 1 January 1986 . 2 . The basic rate to which the successive reductions as provided for in paragraph 1 are to be applied shall , for each product , be the rate applied by the Hellenic Republic on 31 December 1980 in respect of the Community of Nine . 3 . Any charge having equivalent effect to a customs duty on imports , introduced as from 1 January 1979 , in trade between Greece and Portugal shall be abolished . Article 4 If the Hellenic Republic suspends or reduces customs duties or charges having equivalent effect on products imported from the Community of Nine more quickly than laid down in the timetable , it shall also suspend , or reduce to the same level , those duties or charges having equivalent effect applicable to products originating in Portugal . Article 5 1 . Import deposits and cash payments in force in Greece on 31 December 1980 in respect of imported products originating in Portugal shall be progressively reduced in accordance with the following timetable : _ from the date of entry into force of this Decision : 25 % , _ 1 January 1982 : 25 % , _ 1 January 1983 : 25 % , _ 1 January 1984 : 25 % . 2 . If the Hellenic Republic reduces the rate of import deposits or cash payments in respect of the Community of Nine more quickly than laid down in the timetable set out in paragraph 1 , it shall make the same reduction with regard to imported products originating in Portugal .